Citation Nr: 1402332	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-32 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a pulmonary disorder, including as a result of exposure to herbicides.

3.  Entitlement to service connection for a skin condition of the back (claimed as scars due to boils).

4.  Entitlement to service connection for an innocently acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial compensable rating for the service-connected bilateral hearing loss, including special monthly compensation for deafness in both ears.

6.  Entitlement to an initial compensable rating for the service-connected perforated right ear drum.

7.  Entitlement to a rating in excess of 30 percent for fracture of the left tibia and fibula, involving muscle group XII, including entitlement to separate ratings for muscle and skeletal symptoms.

8.  Entitlement to a rating in excess of 10 percent for the service-connected five scars, left thigh, with retained foreign body, including entitlement to a separate compensable rating for muscle damage.

9.  Entitlement to a compensable rating for the service-connected scars, right thigh, asymptomatic, including entitlement to a separate compensable rating for muscle damage.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Michael Kelly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from June 2009 and July 2009 rating decisions issued by the RO.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge at April 2012.

The appeal is being remanded to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

At the recent hearing, the Veteran testified that he was in receipt of Social Security Administration (SSA) disability benefits, and the Veteran's SSA file has not yet been obtained.  There is also other needed development.

With regard to the claimed knee condition, the Veteran reports developing bilateral knee disability as a result of the same shrapnel injuries that caused his other service-connected leg disability.  Alternatively, he claims that altered body mechanics from his service-connected right tibia and fibula fracture and other service-connected disabilities caused or aggravated his bilateral knee disorder.  

The treatment records show that the Veteran complained of left knee symptoms as earlier as 1975 when some retained shrapnel was noted below the knee. It was noted that he walked with a limp. 

The Veteran was diagnosed with arthritis of the left knee by a private physician in November 2001; however, no diagnosis was given for the right knee.  It does not appear that the diagnosis of arthritis in the left knee was based on radiologic studies.  

The Veteran has not been afforded a VA examination to determine the nature and likely etiology of the claimed knee disorders.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006) (describing low standard for provision of a VA examination).

The Veteran also has not been afforded a VA examination for his claimed lung disorder.  His private treatment records show that he had developed various benign nodules that were removed as well as chronic obstructive pulmonary disease (COPD). He believes these problems are the result of exposure to herbicides in Vietnam.  Hence, a VA medical opinion should be obtained as to the etiology of the Veteran's pulmonary disorders.

The Veteran also claims having had episodic rashes or boils that caused scarring since serving in the Republic of Vietnam.  The only back scars that were noted on examination in June 2009 were associated with the Veteran's lung surgeries.  Nonetheless, the Veteran contends that he has visible scars and recurrent rashes.  

His private treatment records also note complaints of various cysts and rashes on his back and various other areas of his body.  Hence, he should be afforded another examination in order to determine whether the Veteran has a recurrent skin disorder of the back or other area of the body due to service.

The Veteran further claims that he suffers from PTSD as a result of his Vietnam service and the injuries he sustained in service.  The VA treatment records reflect that he attended a substance abuse treatment program that he completed in January 2008.  At that time, a diagnosis of PTSD was considered, but not conclusively identified.  Subsequent notes from 2008 indicate that the Veteran was diagnosed with PTSD.  

The Veteran was afforded a VA mental health examination in January 2009 when the examiner opined that he did not have PTSD.  The only diagnoses were related to substance abuse.  However, the examiner did opine that the Veteran's substance abuse was secondary to his service-connected disabilities.  

Subsequently, the Veteran reported that he was not feeling well during the interview because he had recently undergone surgery and did not express himself well.  

At the hearing in April 2012, he testified about his symptoms that he had reportedly denied at the January 2009 examination.  These included nightmares.  He also felt that the examiner should have interviewed his wife.  Since the Veteran asserts that he did not adequately express himself at the January 2009 examination, he should be afforded another VA examination to determine the nature and likely etiology of the claimed psychiatric disorder, to including ascertain whether his substance abuse is the result of a service-connected disability.  

The Veteran asserts that his hearing ability is worse than what was reflected at the March 2009 examination.  As more than four years have passed since that examination, another examination is indicated. 

Additionally, the Veteran's attorney appeared to be requesting that an extraschedular evaluation be considered since he is also requesting that special monthly compensation (SMC) be awarded for deafness in both ears which is associated with a 100 percent rating.  Since this claim is being remanded, the Veteran's assertion should be addressed in the first instance by the RO.

The Veteran should also be afforded another examination of his ears. The Veteran contends that he developed chronic ear infections as a result of the service-connected right ear perforated tympanic membrane.  At the time that he was examined in April 2009 the examiner opined that the Veteran did not have a chronic ear infection because he only had one ear infection after the initial injury.  

However, at his April 2012 hearing, the Veteran testified that he had and continued to have chronic ear infections in his right ear.  Since the examiner may not have recorded an accurate history, the Veteran should be reexamined.

The Veteran contends that he should receive a higher rating for his disability of the left lower leg.  The Veteran is rated under 38 U.S.C.A. § 4.71a, diagnostic code 5282, impairment of the tibia and fibula, because that provides the possibility of a higher rating than diagnostic code 5312, dealing with damage to muscle group XII.  

However, the Veteran contends that he should be separately rated for the bone and muscle injuries because they cause different symptoms.  He also appears to contend that he should receive an extraschedular rating for the muscle injury, as he is currently rated 30 percent for this disability which is the highest rating available under diagnostic code 5312.  

A VA examination was conducted in January 2009, but there is no indication that a muscle examination was ever conducted.  Additionally, the Veteran's contention that he is entitled to an extraschedular rating, in addition to separate ratings for the bone and muscle injuries, should be addressed by the RO in the first instance.

With regard to the service-connected scars on both thighs, the Veteran contends that he should receive separate compensable ratings for underlying muscle damage to each thigh.  The Veteran has not been afforded a VA muscles examination to determine whether he has muscle damage of the thighs due to the shrapnel injury in service.

The Veteran's claim for a TDIU rating is inextricably intertwined with the other claims being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain copies of the Veteran's SSA disability records.  If the records do not exist or otherwise cannot be obtained, the efforts made to obtain the records should be documented in the claims file and the Veteran should be notified of VA's inability to obtain the records.

2.  The RO should have the Veteran scheduled for a VA examination in order to ascertain the nature and likely etiology of the claimed bilateral knee disorder.  The examiner should review the claims file in conjunction with the examination.  With respect to each diagnosed knee disorder, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the identified knee disability is due to an injury or other event or incident of the Veteran's service, including the shrapnel injuries that the Veteran sustained in the Republic of Vietnam.  The examiner should also indicate whether it is at least as likely as not that any diagnosed right or left knee disability was caused or aggravated by the service-connected disabilities, including residuals of fracture of  the tibia and fibula with involvement of muscle group XII. 

A complete rationale should be provided for the conclusions expressed in the report of examination, including a discussion of relevant medical principles.  

If the examiner is unable to provide the requested opinion(s) without resort to undue speculation, he or she should explain why this is the case.

2.  The RO also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed respiratory disorder. The claims file should be reviewed in conjunction with the examination.  

For each disorder diagnosed, the examiner should indicate whether any current disability is at least as likely as not (at least 50 percent likely) due to an event or incident of the Veteran's period of active service, including his exposure to herbicides.  The examiner should provide a clear rationale for all conclusions expressed in the report of examination, including a discussion of applicable medical principles.  If the examiner is unable to provide the opinion without resort to undue speculation, he or she should explain why this is the case.

3.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed skins disorder.  The examiner should review the claims file in conjunction with the examination.  

For each identified skin disorder, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the current skin disability had its clinical onset during service or otherwise is due to an event or incident of the Veteran's period of service.  A complete rationale should be provided in the report of examination, including a discussion of relevant medical principles.  If the examiner is unable to provide the requested opinion without resort to undue speculation, he or she should explain why this is the case.

4.  The RO should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of the claimed psychiatric disorder.  The examiner should review the claims file in conjunction with the examination.  

For each psychiatric disorder, the examiner should opine as to whether it is at least as likely as not (at least 50 percent likely) that any current psychiatric disability had its clinical onset during service or otherwise was caused or aggravated (made permanently worse) by a service-connected disability.  The examiner should also discuss whether the Veteran's substance abuse is a symptom of another mental disorder and/or whether it was caused or aggravated by any service-connected disability.  A complete rationale should be provided in the report of examination, including a discussion of pertinent facts and relevant medical principles.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case.

5.  The RO then should have the Veteran scheduled for a VA audiological examination to ascertain the severity of the service-connected hearing loss disability.  The claims file should be reviewed in conjunction with the evaluation. Pure tone thresholds and speech discrimination scores should be reported.  All symptoms and functional effects of the Veteran's service connected hearing loss should be set forth in the report of examination in as much detail as is practicable.

6.  The RO also should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected ear disability.  The claims file should be reviewed in connection with the examination.   The examiner should discuss whether the Veteran's healed perforated right tympanic membrane causes any current residuals, including the Veteran's claimed chronic ear infections.  The examiner should consider both the Veteran's reported symptoms and lay history and the medical documentation in formulating his or her opinion.  A complete rationale should be provided in the report of examination, including a discussion of relevant medical principles.  If the examiner is unable to provide  the requested opinion without resort to undue speculation, then he or she should explain why this is the case.

7.  Finally, the RO should have the Veteran scheduled for a VA examination to determine the severity of the service-connected shrapnel wound residuals of both lower extremities.  The claims file should be reviewed in conjunction with the examination.  

All symptoms and functional effects of the Veteran's residuals of fracture of the left tibia and fibula involving muscle group XII should be documented.  The examiner should indicate whether the bone condition and the muscle condition cause distinguishable symptoms.  If so, the examiner should identify which symptoms are attributable to the bone condition and which symptoms are attributable to the muscle condition.

The examiner should also examine the Veteran's thighs and indicate whether there is any muscle damage attributable to the in service shrapnel wound of either thigh.  If muscle damage is identified, all the symptoms and functional effects thereof should be set forth in detail in the report of examination.  The examiner should indicate whether the symptoms of the muscle injuries, if present, are separate from the symptoms of the scars for which the Veteran is already rated.   

8.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  The RO should specifically address the Veteran's claims that he is entitled to extraschedular evaluations for all of his disabilities as well as his contention that he is entitled to SMC for deafness in both ears.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



